DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered. 
RESPONSE TO AMENDMENT
	The amendment and arguments filed on 2/10/21 are acknowledged.  Claims 3, 4, 6-8, 10, 13-16, 18, 19, 21, and 25-33 have been canceled.  Claims 1 and 17 have been amended. Claims 1, 2, 5, 9, 11, 12, 17, 20, and 22-24 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 11, 12, 17, 20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murschall USPA_20020128358_A1 in view of Wakamura JP_2001071438_A (See Machine English translation) and Im USPA_20120252947_A1.
1.	Regarding Claims 1, 2, 5, 11, 12, 17, 20, and 22-24, Murschall discloses a flame-retardant film (Title) that does not embrittle at high temperatures (corresponds to claimed insulative film) (paragraph 0007); wherein said film comprises a core layer and two outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17) wherein all three layers can comprise PET and are arranged in a A-B-A structure (corresponds to claimed bound limitation) (paragraph 0023).  It can be further said that said core layer can correspond to the claimed intermediate layer of instant, independent Claim 1 while also corresponding to the film lower layer of instant, independent Claim 17.  As such, in the context of instant Claim 17, said core layer serves as a layer that “bounds” said two outer layers (corresponds to claimed upper and lower layers); thereby fulfilling the  “consisting of” language.  Murschall discloses that said outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17) can contain a flame retardant while said core layer (corresponds to claimed intermediate layer of Murschall discloses that phosphor-containing flame retardants can be used (corresponds to claimed halogen-free retardant) (paragraphs 0019, 0072; Claim 4) or bromine and chlorine-containing flame retardants (corresponds to claimed halogenated flame retardants) (paragraph 0018); wherein the concentration of said flame retardants can range from 0.5 to 30 wt% based on the weight of the PET layer or a ratio of 10:90 (paragraph 0017); as is being claimed by Applicants in Claims 5, 20, and 22.  Furthermore, Murschall discloses that the total thickness of said film can range from 5 to 300 microns (Abstract) which overlaps with Applicants’ claimed range in Claims 11 and 23.  Given that Murschall discloses that its outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17) can have a thickness of up to 2 microns (paragraph 0027) and that said total film thickness can be as low as 5 microns (Abstract), it would therefore follow that said core layer (corresponds to claimed intermediate layer of instant Claim 1 and film lower layer of instant Claim 17) can have a thickness of 1 micron thereby meeting Applicants’ limitation in Claims 1 and 17.  Murschall discloses forming its films via co-extrusion (paragraph 0038) as is being claimed by Applicants in Claims 12 and 24.  
2.	However, Murschall does not explicitly disclose using the claimed silicon-containing flame retardant in its two outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17).  Also, Murschall does not disclose using polycarbonate in its outer layers (corresponds to claimed film upper and lower layers of 
3.	Wakamura discloses a fire-resistant three-layered resin sheet for insulating sheet for electronics (Derwent Abstract Title) wherein the intermediate (corresponds to core) can be made of PET while both outer layers (corresponds to claimed upper and lower layers) can be made of polycarbonate (Derwent Abstract).  More specifically, Wakamura utilized polycarbonate for all of its outer layers (corresponds to claimed upper and lower layers) in its inventive Examples 1-6 while using PET in its intermediate (core) layer (paragraph 0042).  Wakamura discloses that its invention resulted in superior mechanical properties, electrical insulation, and dimensional stability (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17), of Murschall, by using polycarbonate as found in the outer layers, of Wakamura.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior mechanical properties, electrical insulation, and dimensional stability.  
5.	Im discloses using a polycarbonate composition containing a silicon compound (corresponds to claimed silicon-based limitations in instant Claims 1 and 17) which results in excellent heat resistance and flame retardancy (paragraph 0050).  Im further discloses that said polycarbonate composition can be used as an insulating film for an electronic product (paragraph 0077).
Murschall in view of Wakamura, by the addition of silicon compounds, of Im, to gain excellent heat resistance and flame retardancy in insulating films for electronic products.
7.	Regarding Claim 9, Murschall in view of Wakamura and Im does not explicitly disclose the claimed puncture strength but given that it discloses substantially the same claimed product, it would be expected for it to have the same physical properties.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
Applicants state:  “Murschall does not teach, as the Examiner suggests, A-B-A films in which the outer layers comprise 80% of the total thickness of the film and the core layer comprises 20% of the total thickness of the film. In fact, one of ordinary skill in the art is led to conclude the opposite: the core layer constitutes the bulk thickness of the A-B-A film structure of Murschall. The working examples of Murschall teach two A-B-A compositions. One A-B-A film has a total thickness of 17 microns, wherein the core layer has a thickness of 15 microns and two outer layers each having a thickness of 1 micron (paragraph [0077]). Another A-B-A film has a total thickness of 20 microns, wherein the core layer has a thickness of 16 microns and two outer layers each having a thickness of 2 microns (paragraph [0084]).  In sum, Murschall teaches A-B-A films in which the core layer B constitutes from 80-88% of the total thickness of the A-B-A film and the outer layers constitute 12-20% of the total thickness of the A-B-A film. These physical attributes differ substantially from the thickness properties of Applicants’ amended claim 1: the thickness of the film intermediate layer is 5%-50% of the thickness of the insulation film, and the thickness of the film upper layer and the film lower layer is 50%-95% of a total thickness of the insulation film..”
The Examiner respectfully submits that what needs to be taken into consideration is what the overall disclosure suggests and the inventive examples should be used to restrict the generality of what the invention allows.  Murschall discloses, as mentioned above and previously, that the total thickness of its film can be 5 microns; while also mentioning that its outer layers (corresponds to claimed film upper and lower layers of instant Claim 1 while said upper outer layer will correspond to claimed film upper layer of instant Claim 17) can be 2 microns.  As such, the core layer (corresponds to claimed intermediate layer of instant Claim 1 and film lower layer of instant Claim 17) can be 1 micron.  This then fulfills the claimed thickness ranges of instant, independent Claims 1 and 17.  
Applicants state:  “With respect to the Examiner’s reliance on Im in combination with Murschall and Wakamura, Applicants respectfully submit Im teaches a PC composition that includes four components: (a) a PC resin, (b) a silicon compound, (c) an organic sulfonic acid metal salt, and (d) a polyfluoroethylene resin. (Im at para. [0033]). Im specifically teaches the organic sulfonic acid metal salt as a non-halogenated flame retardant. (Im at para. [0052]). Im teaches that the use of PC compositions having only silicone is a poor flame retardant film compared to a PC composition having all four components. (Im at para. [0092]). At best, one of ordinary skill in the art would merely rely upon Im for modifying the outer layers of Murschall to include the complete 4-component PC composition of Im and teaches away from PC compositions containing simply PC resin and silicon. Furthermore, neither Murschall nor Wakamura teach inclusion of a silicon-based flame retardant in a PC layer.”
The Examiner respectfully submits that Im explicitly discloses that “[t]he weight average molecular weight of the silicon compound is preferably in the range of about 5,000 to about 500,000 g/mol. Within this range, it may be easy to uniformly disperse the silicon compound in the polycarbonate resin, excellent heat resistance and flame retardancy may be achieved, and good moldability may be attained…The presence of the silicon compound within the range defined above may help ensure sufficient flame retardancy, and may facilitate feeding of the resin into an extruder without deterioration in the frictional force of the resin” (paragraph 0050).  This clearly indicates that these properties are a directly result of the silicon compound and its molecular weight.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 24, 2021